Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 1 of 12 PAGEID #: 38



                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEPHANIE CLIFFORD,                            :       Case No. 2:19-cv-00119
                                               :
       Plaintiff,                              :       Judge Michael H. Watson
                                               :
v.                                             :       Magistrate Judge Elizabeth Preston Deavers
                                               :
SHANA M. KECKLEY, et al.,                      :       JURY DEMAND ENDORSED HEREON
                                               :
       Defendants.                             :


                       ANSWER OF DEFENDANTS
      SHANA M. KECKLEY, WHITNEY R. LANCASTER, MARY S. PRAITHER,
                        AND STEVEN G. ROSSER


       Now come Defendants Shana M. Keckley, Whitney R. Lancaster, Mary S. Praither, and

Steven G. Rosser (“Defendant Officers”) by and through counsel, and hereby state their Answer

to Plaintiff’s Complaint as follows:

I.     INTRODUCTION

      1.       Defendant Officers deny each and every allegation contained in Paragraph 1 of

Plaintiff’s Complaint.    Defendant Officers specifically deny that any of their actions were

politically motivated and deny that they intentionally or willfully subjected Plaintiff to false arrest

or false imprisonment in violation of her civil rights.

      2.       Defendant Officers admit that Plaintiff appeared on “60 Minutes.” Further

answering, Defendant Officers deny each and every other allegation contained in Paragraph 2 of

Plaintiff’s Complaint for want of information sufficient upon which to form a belief.

      3.       Defendant Officers deny each and every allegation contained in Paragraph 3 of

Plaintiff’s Complaint in that none of the Defendants have violated any of Plaintiff’s civil rights.



                                                   1
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 2 of 12 PAGEID #: 39



       4.       Defendant Officers admit the allegations in Paragraph 4 of Plaintiff’s Complaint

that Plaintiff has filed this Complaint seeking monetary damage and various other forms of relief.

Defendant Officers specifically deny that any of their actions warrant such damages as requested

by Plaintiff.

II.     JURISDICTION AND VENUE

       5.       Defendant Officers admit that this Court has jurisdiction. Further answering, to the

extent that any other allegations are made against Defendant Officers in Paragraph 5 of Plaintiff’s

Complaint, Defendant Officers deny the same.

       6.       Defendant Officers admit that venue is proper in this forum. Further answering, to

the extent that any other allegations are made against Defendant Officers in Paragraph 6 of

Plaintiff’s Complaint, Defendant Officers deny the same.

       7.       Defendant Officers admit that venue is proper in this forum. Further answering, to

the extent that any other allegations are made against Defendant Officers in Paragraph 7 of

Plaintiff’s Complaint, Defendant Officers deny the same.

       8.       Paragraph 8 of Plaintiff’s Complaint contains legal conclusions to which no

response is required. To the extent that any allegations are made against Defendant Officers in

Paragraph 8, Defendant Officers deny the same.

III.    PARTIES

       9.       Defendant Officers deny the allegations contained in Paragraph 9 of Plaintiff’s

Complaint for want of information sufficient upon which to form a belief.

       10.      Defendant Officers admit the allegations contained in Paragraph 10 of Plaintiff’s

Complaint that Plaintiff has filed this suit against the Defendant Officers in their individual

capacity. Defendant Officers further admit that they were working for and/or with the Vice Unit




                                                 2
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 3 of 12 PAGEID #: 40



of the Columbus Police Department on the night of July 11, 2018, when the alleged incident

occurred. Defendant Officers deny any and all remaining allegations in Paragraph 10.

      11.       Defendant Officers deny each and every allegation contained in Paragraph 11 of

Plaintiff’s Complaint for want of information sufficient upon which to form a belief.

IV.     FACTUAL ALLEGATIONS

      12.       Defendant Officers admit that Plaintiff appeared at an adult entertainment venue

known as “Sirens” in Columbus, Ohio on July 11, 2018. Further answering, Defendant Officers

deny each and every other allegation contained in Paragraph 12 of Plaintiff’s Complaint for want

of information sufficient to form a belief.

      13.       Defendant Officers deny each and every allegation contained in Paragraph 13 of

Plaintiff’s Complaint for want of information sufficient upon which to form a belief.

      14.       Defendant Officers admit that Plaintiff appeared on “60 Minutes.” Further

answering, Defendant Officers deny each and every other allegation contained in Paragraph 14 of

Plaintiff’s Complaint for want of information sufficient upon which to form a belief.

      15.       Defendant Officers deny each and every allegation contained in Paragraph 15 of

Plaintiff’s Complaint.

      16.       Paragraph 16 of Plaintiff’s Complaint is an extension of the allegations contained

in Plaintiff’s Paragraph 15. Accordingly, in response to Paragraph 16 of Plaintiff’s Complaint,

Defendant Officers reincorporate and restate their denial of Plaintiff’s Paragraph 15. Further

answering, Defendant Keckley hereby denies any and all remaining allegations contained in

Paragraph 16 of Plaintiff’s Complaint. Defendant Keckley affirmatively states that her political

party affiliation had no bearing whatsoever on her conduct towards the Plaintiff or on her duties

as a police officer.




                                                3
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 4 of 12 PAGEID #: 41



      17.       Paragraph 17 of Plaintiff’s Complaint is an extension of the allegations contained

in Plaintiff’s Paragraph 15. Accordingly, in response to Paragraph 17 of Plaintiff’s Complaint,

Defendant Officers reincorporate and restate their denial of Plaintiff’s Paragraph 15. Further

answering, Defendant Praither hereby denies any and all remaining allegations contained in

Paragraph 17 of Plaintiff’s Complaint. Defendant Praither affirmatively states that her political

party affiliation had no bearing whatsoever on her conduct towards the Plaintiff or on her duties

as a police officer.

      18.       Paragraph 18 of Plaintiff’s Complaint is an extension of the allegations contained

in Plaintiff’s Paragraph 15. Accordingly, in response to Paragraph 18 of Plaintiff’s Complaint,

Defendant Officers reincorporate and restate their denial of Plaintiff’s Paragraph 15. Further

answering, Defendant Rosser denies any and all remaining allegations contained in Paragraph 18

of Plaintiff’s Complaint. Defendant Rosser affirmatively states that his political party affiliation

had no bearing whatsoever on his conduct towards the Plaintiff or on his duties as a police officer.

      19.       Defendant Rosser admits he previously maintained a Facebook profile under the

name “Stevo Shaboykins.” Further answering, Defendant Rosser states that any text or image

from that Facebook profile speaks for itself, and to the extent the allegations in Paragraph 19 of

Plaintiff’s Complaint vary therefrom, Defendant Rosser denies those allegations. Defendant

Rosser denies each and every remaining allegation contained in Paragraph 19 of Plaintiff’s

Complaint.

      20.       Defendant Officers admit the allegations contained in Paragraph 20 of Plaintiff’s

Complaint.

      21.       Defendant Officers deny each and every allegation contained in Paragraph 21 of

Plaintiff’s Complaint.




                                                 4
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 5 of 12 PAGEID #: 42



      22.      Defendant Officers deny each and every allegation contained in Paragraph 22 of

Plaintiff’s Complaint.

      23.      Defendant Officers deny each and every allegation contained in Paragraph 23 of

Plaintiff’s Complaint.

      24.      Defendant Keckley denies each and every allegation contained in Paragraph 24 of

Plaintiff’s Complaint.

      25.      Defendant Keckley admits the allegations contained in Paragraph 25 of Plaintiff’s

Complaint.

      26.      Defendant Officers deny each and every allegation contained in Paragraph 26 of

Plaintiff’s Complaint.

      27.      Defendant Officers deny each and every allegation contained in Paragraph 27 of

Plaintiff’s Complaint.

      28.      Defendant Officers admit that they did appear at Sirens on July 11, 2018 and that

they did so as undercover officers. Further answering, Defendant Officers admit that they paid a

seventy-five-dollar ($75) cover charge to acquire V.I.P. access. Defendant Officers deny each and

every remaining allegation in Paragraph 28 of Plaintiff’s Complaint.

      29.      Defendant Officers admit that they were in the establishment but deny each and

every other allegation contained in Paragraph 29 of Plaintiff’s Complaint.

      30.      Defendant Officers admit the allegations contained in Paragraph 30 of Plaintiff’s

Complaint in that they did purchase and consume alcohol and pay for tips and cover charges.

Further answering, Defendant Officers assert that they were doing their jobs as undercover

officers. Defendant Officers deny any and all remaining allegations in Paragraph 30 of Plaintiff’s

Complaint.




                                                5
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 6 of 12 PAGEID #: 43



      31.      Defendant Officers admit that they did meet Plaintiff as alleged in Paragraph 31 of

Plaintiff’s Complaint. Defendant Officers deny each and every remaining allegation in Paragraph

31 of Plaintiff’s Complaint.

      32.      Defendant Praither admits the allegations contained in Paragraph 32 of Plaintiff’s

Complaint.

      33.      Defendant Praither denies each and every allegation contained in Paragraph 33 of

Plaintiff’s Complaint.

      34.      Defendant Officers deny each and every allegation contained in Paragraph 34 of

Plaintiff’s Complaint.

      35.      Defendant Officers admit the allegations contained in Paragraph 35 of Plaintiff’s

Complaint.

      36.      Defendant Officers admit the allegations contained in Paragraph 36 of Plaintiff’s

Complaint.

      37.      Defendant Officers deny each and every allegation contained in Paragraph 37 of

Plaintiff’s Complaint.

      38.      Defendant Officers admit the allegations contained in Paragraph 38 of Plaintiff’s

Complaint that the Officers are aware of the various laws they are required to enforce.

      39.      Defendant Officers admit the allegations contained in Paragraph 39 of Plaintiff’s

Complaint in that the Officers have access to and review statutes they are required to enforce.

      40.      Paragraph 40 of Plaintiff’s Complaint contains legal conclusions to which no

response is required. R.C. § 2907.40(C)(2) speaks for itself, and to the extent that any allegations

are made against Defendant Officers in Paragraph 40, Defendant Officers deny the same.




                                                 6
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 7 of 12 PAGEID #: 44



      41.      Paragraph 41 of Plaintiff’s Complaint contains legal conclusions to which no

response is required. R.C. § 2907.40(C)(2) speaks for itself, and to the extent that any allegations

are made against Defendant Officers in Paragraph 41, Defendant Officers deny the same. Further

answering, Defendant Officers admit that neither Ms. Panda nor Ms. Walters had been nude or

semi-nude. Defendant Officers deny each and every remaining allegation contained in Paragraph

41 of Plaintiff’s Complaint for want of information sufficient upon which to form a belief.

      42.      Defendant Keckley states that the email speaks for itself, and to the extent the

allegations in Paragraph 42 of Plaintiff’s Complaint vary therefrom, Defendant Keckley denies

those allegations.

      43.      Defendant Keckley states that the email speaks for itself, and to the extent the

allegations in Paragraph 43 of Plaintiff’s Complaint vary therefrom, Defendant Keckley denies

those allegations.

      44.      Defendant Keckley denies each and every allegation contained in Paragraph 44 of

Plaintiff’s Complaint.

      45.      Defendant Keckley states that the email speaks for itself, and to the extent the

allegations in Paragraph 45 of Plaintiff’s Complaint vary therefrom, Defendant Keckley denies

those allegations.

      46.      Defendant Keckley states that the email speaks for itself, and to the extent the

allegations in Paragraph 46 of Plaintiff’s Complaint vary therefrom, Defendant Keckley denies

those allegations.

      47.      Defendant Keckley states that the email from Jason Arnold speaks for itself, and to

the extent the allegations in Paragraph 47 of Plaintiff’s Complaint vary therefrom, Defendant

Keckley denies those allegations.




                                                 7
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 8 of 12 PAGEID #: 45



      48.      Defendant Keckley denies each and every allegation contained in Paragraph 48 of

Plaintiff’s Complaint.

      49.      Defendant Rosser denies each and every allegation contained in Paragraph 49 of

Plaintiff’s Complaint.

      50.      Defendant Officers state that Chief Jacobs’ statement speaks for itself, and to the

extent the allegations in Paragraph 50 of Plaintiff’s Complaint vary therefrom, Defendant Officers

deny those allegations.

      51.      Defendant Officers deny each and every allegation contained in Paragraph 51 of

Plaintiff’s Complaint.

      52.      Defendant Officers admit that Ms. Panda’s and Ms. Walters’ charges were

dismissed on July 18, 2018.      Further answering, Defendant Officers deny each and every

remaining allegation contained in Paragraph 52 of Plaintiff’s Complaint.

      53.      Defendant Officers state that the Twitter statement speaks for itself, and to the

extent the allegations in Paragraph 53 of Plaintiff’s Complaint vary therefrom, Defendant Officers

deny those allegations.

      54.      Defendant Officers deny each and every allegation contained in Paragraph 54 of

Plaintiff’s Complaint. Further answering, Defendant Officers affirmatively state that they were,

in fact, at Sirens as part of a long-term investigation into human trafficking, prostitution, drug

trafficking, and other vice-related violations occurring in adult entertainment venues around

Columbus.

      55.      Paragraph 55 of Plaintiff’s Complaint contains legal conclusions to which no

response is required. To the extent that any allegations are made against Defendant Officers in

Paragraph 55, Defendant Officers deny the same.




                                                8
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 9 of 12 PAGEID #: 46



      56.        Defendant Officers deny each and every allegation contained in Paragraph 56 of

Plaintiff’s Complaint.

      57.        Defendant Officers deny each and every allegation contained in Paragraph 57 of

Plaintiff’s Complaint.

      58.        Defendant Officers deny each and every allegation contained in Paragraph 58 of

Plaintiff’s Complaint.

V.     CLAIMS FOR RELIEF

      59.        Defendant Officers deny all allegations contained in Paragraphs 1 through 58 of

Plaintiff’s Complaint that have not been specifically admitted to be true.

      60.        Defendant Officers deny each and every allegation contained in Paragraphs 60, 61,

62, 63, 64, 65, 66, 67, 68, 69, 70, 71, 72, and 73 of Plaintiff’s Complaint.

VI.    AFFIRMATIVE DEFENSES

                                           First Defense:

            61. Plaintiff’s Complaint fails to state a cause of action upon which relief can be

granted against Defendant Officers.

                                          Second Defense:

            62. Defendant Officers acted, at all times and in all material respects, in good faith,

without malice or ill will for Plaintiff, and upon a reasonable belief that their actions were in

compliance with all applicable federal, state, and municipal laws and regulations, including all

administrative regulations, orders, and practices of the Department of Public Safety, the Columbus

Division of Police, and the Vice Unit.




                                                  9
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 10 of 12 PAGEID #: 47



                                           Third Defense:

          63. Defendant Officers acted, at all times and in all material respects, in good faith,

without malice or ill will for Plaintiff, and upon a reasonable belief that Plaintiff had violated R.C.

§ 2907.40(C)(2), a law which had not been repealed, had not been declared unconstitutional, and

had been consistently enforced prior to July 11, 2018.

                                          Fourth Defense:

          64. Defendant Officers’ actions towards Plaintiff were based on probable cause and

were neither retaliatory nor motivated by political or personal reasons.

                                           Fifth Defense:

          65. Defendant Officers are entitled to qualified immunity.

                                           Sixth Defense:

          66. Plaintiff’s Complaint is barred in whole or in part by R.C. Chapter 2744 et. seq.

and/or common law political subdivision immunity.

                                         Seventh Defense:

          67. Plaintiff’s Complaint failed to name necessary and indispensable parties.

                                          Eighth Defense:

          68. Plaintiff has failed to mitigate her alleged injuries, losses, and damages, the

existence of which Defendant Officers deny.

                                           Ninth Defense:

          69. Defendant Officers reserve the right to assert additional defenses as may become

necessary through the course of discovery.




                                                  10
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 11 of 12 PAGEID #: 48



                                   JURY DEMAND

      Defendant Officers request a trial by a jury pursuant to the Federal Rules of Civil

Procedure.



                                        /s/ Larry H. James
                                        Larry H. James - Trial Attorney (0021773)
                                        Christopher R. Green            (0096845)
                                        Natalie P. Bryans               (0097697)
                                        500 S. Front Street, Suite 1200
                                        Columbus, OH 43215
                                        P: 614-229-4567
                                        F: 614-229-4559
                                        Email: ljames@cbjlawyers.com
                                        Email: cgreen@cbjlawyers.com
                                        Email: nbryans@cbjlawyers.com
                                        Counsel for Defendants Shana M. Keckley,
                                        Whitney R. Lancaster, Mary S. Praither,
                                        and Steven G. Rosser




                                          11
Case: 2:19-cv-00119-MHW-EPD Doc #: 14 Filed: 04/19/19 Page: 12 of 12 PAGEID #: 49



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of April, 2019, the foregoing was electronically filed

with the Clerk of Courts for the United States District Court for the Southern District of Ohio,

Eastern Division, and a copy of the foregoing was duly served via electronic mail and/or the

Court’s electronic filing system, upon the following:

Daniel J. Sabol                       Clark O. Brewster (Pro Hac Vice Motion Pending)
Chase A. Mallory                      Brewster & DeAngelis, P.L.L.C.
Sabol Mallory, LLC                    2617 East 21st Street
743 S. Front Street                   Tulsa, Oklahoma 74114
Columbus, OH 43206-1905               Counsel for Plaintiff, Stephanie Clifford
Counsel for Plaintiff
Stephanie Clifford

Timothy J. Mangan
Columbus City Attorney Litigation Section
77 N. Front Street, Floor 4
Columbus, OH 43215-1895




                                             /s/ Larry H. James
                                             LARRY H. JAMES (0021773)
                                             Counsel for Defendants Shana M. Keckley,
                                             Whitney R. Lancaster, Mary S. Praither,
                                             and Steven G. Rosser




                                                12
